DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-20 are pending with claims 11-12 withdrawn as drawn to a non-elected invention. Claims 1-4, 6-10, and 13-20 are pending and under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2011/0206906), hereinafter Rubin, in view of Kasai et al. (US Patent No. 7,186,361), hereinafter Kasai (‘361). 
Regarding claims 1, 4, 10, and 13, Rubin discloses a production device comprising a structural part formed as a thermoplastic prepreg/laminate (par. 0026) comprising: (a) a mandrel (44) (support member for supporting a draft part) (Figs. 3A-3G, par. 0030-0035 explain that the ‘mandrel’ extends along the molding section or “forming zone”), extending along a longitudinal axis (Fig. 2, par. 0024) with Figs. 3A-3G showing at least one example of compression members from the side, vertical; and “oblique” to the axis of the mandrel as in claim 4, additionally or alternatively, see Kasai (‘361) below.
(b) at least one heating member (36) configured to heat the portion of the part (Fig. 2) going through the heating section (par. 0030) as to specifically soften, but not melt the thermoplastic material;
(c) at least one cooling section (40) configured to cool the laminate material as to solidify the thermoplastic material after heating (36)/forming (38) or compressing (par. 0030; Fig. 2);
(d) at least one main compression member at (38) (par. 0031-0035; Figs. 2 and 3A-3G) with the “pressure member” broadly reading on the surface of the molding dies (38a-g) configured to press the local portion of the thermoplastic laminate (32) progressively as the material passes through as to inherently decrease the porosity thereof, with the compression member(s) between the heating (36) and cooling (40) stations (Fig. 2); and 
(e) a system for moving from upstream to downstream (par. 0028) along the longitudinal axis of the heating member, compression member, and cooling member as to consolidate each local portion successively (par. 0030-0035, 0044) with respect to the claim as previously presented (see Kasai ‘361 for amended portion below).
Rubin does not explicitly disclose that the device comprises at least one module with a chassis configured to be moved by the movement system where the compression member is connected to the chassis, as required in claim 1 as amended, or the plurality of compression members, and using a rail as required in claim 13.
However, Kasai ‘361 discloses a similar system to that of Rubin above in that it also incrementally forms a composite material over a given length (Kasai ‘361, Fig. 9, 4:28-4:50). The system of Kasai ‘361 has a chassis (330) [the “frame” portion] and is connected by a rail or spring (323) to a series of rollers (322) and (324) with one of the rollers being equivalent to the “main compression member” and the other being a rolling or guiding member as to allow movement of the part moving upstream to downstream along a core (10) (Kasai ‘361, 4:28-4:50).The at least one compression member (roller) is connected to a frame or chassis as shown in Fig. 9 and there are multiple chassis (320) and (330) and multiple rollers on each chassis (322, 324, 332). 
Rubin discloses a “base” device upon which Kasai ‘361 can be viewed as an “improvement” in that Rubin provides the generalized flow with limited structural details and Kasai ‘361 provides the “improvement” of further structural details, as required in the claimed invention. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the structural details of Kasai ‘361 into the device of Rubin above as to produce a composite material having a different shape. Accordingly, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the above to specify that the apparatus includes the details as provided by Kasai ‘361 into the apparatus of Rubin above. 
Regarding claims 2-3 and 14-16, Rubin/Kasai ‘361 discloses the subject matter of claims 1/13, and further discloses as in Fig. 9, two separate chassis with compression members as described structurally above in claims 1/13. Additionally, Kasai, ‘361 as in Fig. 7 discloses multiple instances of (320) and (330) representing two different bending rollers that are applied to the composite in various locations throughout the process (3:63-4:49). Kasai ‘361, Fig. 10 additionally likewise provides a hot pressing device which is similar to that of Rubin above and teaches that a mechanism can be provided for holding the positions of the laminated body (Kasai ‘361, 3:32-3:36) as to provide tension on the material. 
It has been held that the rearrangement of parts supports a case of prima facie obviousness and this is further supported where each part performs the same known function in each location. One of ordinary skill in the art would have found it obvious to have selected any suitable location either upstream from the heating member or downstream from the cooling member as appropriate as it reflects a rearrangement of the parts with expected results from adding a compression member as to add tension on the material in desired locations. 
Regarding claims 6-7, Rubin/Kasai ‘361 discloses the subject matter of claim 1, and further, the modification above provides for a heating member to be connected to a frame or chassis as to support it and the mandrel, but the combination does not explicitly disclose the location of the heating member as “downstream” from the main compression member. 
However, Rubin does place a compression member to be on a side of the heating member as to compress the material together (Rubin, Fig. 7 and Kasai ‘361 Figs. 7 and 9 as discussed above). It has been held that the rearrangement of parts, without unexpected results, supports a case of prima facie obviousness. In this case, it would have further been obvious to one of ordinary skill in the art to have specified that the heating member is downstream from the compression member, and connected to a frame or chassis as discussed above in claim 1. 
Regarding claim 8, Rubin/Kasai ‘361 discloses the subject matter of claim 1 as discussed above, but does not appear to explicitly disclose the module/chassis configured to be moved by the movement system as in claim 5. However, Kasai ‘361, as part of a similar forming process for an irregularly-shaped composite, discloses a “frame” which is interpreted as an equivalent to the claimed “chassis” as it structurally holds the devices required as in the claims (Kasai ‘361, Figs. 7 and 9; 3:63-3:67; 4:28-4:49). 
Rubin/Kasai ‘361 as discussed above in claim 1 discloses a “base” process of forming a composite. Kasai ‘361 discloses an “improvement” to the claimed invention that has been improved in the same way as the claimed invention in that it further specifies the type of compression member as a “roller” (Kasai ‘361, Fig. 7) and a “frame” (chassis) for moving the device along the composite as to progressively shape it as in Rubin above. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the “improvement” of Kasai ‘361 into the process of Rubin above, with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a chassis, or frame, as in claims 5 and 8 with each of the heating and cooling modules, as well as the compression members as to suitably hold the part being worked upon, as is claimed. 
Regarding claim 9, Rubin discloses the subject matter of claim 1, but does not explicitly disclose the heating member specifically having a U-shaped member as to heat a U-shaped material as is claimed. However, Kasai ‘361 discloses, as part of a similar process of forming a composite, that molds are used for “heating” and “pressing” the surface (Kasai ‘361, 4:51-4:60, Fig. 10) and forms one embodiment into a U-shape (core 10 is in a U shape).  
Rubin discloses a “base” process of forming a composite. Kasai ‘361 discloses an “improvement” to the claimed invention that has been improved in the same way as the claimed invention in that it further specifies the means of heating the sheet material as discussed above. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the “improvement” of Kasai ‘361 into the process of Rubin above, with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the heat is applied directly below the surface, as to require a shape change if required, and as such, it would have been obvious to have produced a shape of the heater as is claimed as to produce the same type of heating. 
Regarding claims 17, 19, and 20, Rubin/Kasai ’361 discloses the subject matter of claim 13, which includes a first and second actuator (spring) (323, 325) connected to a series of rollers (Fig. 9) as to apply pressure to the material in a desired manner (Kasai ‘361, 4:28-4:50), and the rollers (322, 332) comprises a second roller (324) and are spaced apart for compressing side surfaces of the part (Fig. 9) as required in the above claims. 
Regarding claim 18, Rubin/Kasai ‘361 discloses the subject matter of claim 13, and further discloses using an infrared heater (Rubin, par. 0030). 
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive in view of the updated rejections above. In response to applicant's arguments against the references individually (Rubin), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Rubin design shows a series of dies that are illustrated as next to one another, but this does not preclude the ability to separate the “zones” as to perform required functions as modified by Kasai ‘361 as now outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742